IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

RONALD PROCTOR, §
§ No. 505, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, §
§ C.A. Kl5M-08-012
Plaintiff Below- §
Appellee. §

Submitted: February 17, 2016
Decided: February 22, 2016

ORDER

This 22nd day of February 2016, it appears to the Court that, on
December 3, 20l5, the Chief Deputy Clerk issued a notice to the appellant to
show cause why this appeal should not be dismissed for his failure to file his
opening brief and appendix in this matter by the November 2, 2015 deadline.
On January 5, 2016, the notice to show cause was re-sent to the appellant at
his New York address. The appellant responded by asking for more time to
file his brief. On January 25, 2016, the Clerk of the Court wrote to the
appellant and informed him that the Court would hold the notice to show cause
in abeyance pending receipt of his opening brief, which was now due on or
before February 17, 2016. The appellant was informed that if his brief was

not filed by the new deadline, his appeal would be dismissed without further



notice and would deemed to be unopposed. The appellant failed to file his

opening brief. Dismissal of this appeal, therefore, is deemed to be unopposed.
NOW, T}HEREFORE, IT IS HEREBY ORDERED, pursuant to
Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
BY THE COURT:

/s/ Randy J. Holland
Justice